Citation Nr: 1451344	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran had active service from November 1973 to March 1975.  He died in October 2007.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issue was remanded for further development in July 2012.  That development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in October 2007 as the result of pneumonia.
 
2.  At the time of his death, the Veteran had no service-connected disabilities. 

3.  While the Veteran is shown to have served in the medical field, the evidence fails to reflect that he contracted hepatitis C in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a); 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A December 2007 letter partially satisfied the duty to notify provisions and, following remand, a July 2012 letter provided complete information as to what evidence was needed in order to establish service connection for a cause of death claim to include how to establish such a claim based on a disability that was not service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); Stegall, 11 Vet. App. at 271.  After the issuance of the aforementioned notice, the claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

With regard to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration and private treatment records have been obtained.  Additionally, pursuant to the Board's remand directives, a VA opinion was obtained in January 2013.  The record does not reflect that this opinion is inadequate for deciding the claim.  The VA opinion is unequivocally stated, predicated on a review of the Veteran's claims file, and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Of note, in an October 2014 post-remand brief, the appellant's representative indicates that the January 2013 VA examiner impermissibly relied upon the absence of evidence in determining that it was less likely than not that the Veteran contracted hepatitis C in service.  However, the appellant notes that this is permissible where there is an evidentiary basis establishing that a fact in question would ordinarily be recorded in the documents in question.  Here, the VA examiner remarks upon the absence of preventative treatment following the Veteran's claimed exposure to blood and he is competent to do so as the examiner himself is a member of the medical field and thus can speak to whether or not there would be evidence of such exposure.  Moreover, while the examiner does remark upon the absence of treatment for hepatitis C as part of his rationale for his findings, the examiner additionally notes that other causes, multiple sexual partners and alcoholism, were more likely the cause of the Veteran's hepatitis C.  Thus, the absence of treatment is only amongst the findings, rather than the sole finding that lead to the VA examiner's informed conclusion.  Thus, the January 2013 VA report is found to be adequate.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Laws and Regulations

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the nature and severity of his symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The appellant contends that service connection for the cause of the Veteran's death should be granted because his work in the medical field during service led to contracting hepatitis C, which contributed to his death.  In particular, she asserts that the Veteran's exposure to blood as a medical technician in service was the sole risk factor for his later development of hepatitis C, which she claims led to his inability to recover from the pneumonia that brought on his death.  See October 2007 Claim; February 2008 Notice of Disagreement, March 2009 VA-9 Substantive Appeal Form.  

The Veteran's DD 214 confirms that his military occupational specialty was that of a "preventative medicine specialist."  Service treatment records are silent as to any diagnosis of hepatitis C or any treatment or preventative measures following exposure to blood.  

The Veteran's service personnel records include extensive statements regarding the Veteran's performance in his capacity as a preventative medicine specialist but are silent as to any exposure to blood in that capacity.  

The Veteran's contentions as to the onset and cause of his hepatitis C are shown to fluctuate during his lifetime.  The Veteran reported in his application for compensation and pension form that he was diagnosed with hepatitis C in 1982; however treatment records indicate, and the Veteran is shown to report on other occasions, that he was first diagnosed with hepatitis following treatment for a gastrointestinal bleed in April 1997.  See April 1997 Fairview University Hospital Treatment Records.

A VA treatment record dated in October 2002 indicates that the Veteran responded "Yes" when asked during a hepatitis C screening if he had undergone a blood transfusion prior to 1992.  The Veteran later denied a blood transfusion during his March 2006 VA examination and in a June 2006 notice of disagreement.  In an October 2007 VA medical center treatment note, the Veteran reported that he was diagnosed with hepatitis C ten years prior and that he underwent a blood transfusion in 1985.

A November 2005 VA medical center social work assessment notes that the Veteran was diagnosed with hepatitis C about ten years prior but must have had the disease longer than that.  The interviewer noted that the Veteran could not cite any high risk behaviors or causes as to how he contracted the disease noting that he had his tonsils removed at age 30 and wondered if he "somehow contracted it that way."

The Veteran's March 2006 VA examiner concluded that the Veteran's hepatitis C was less likely than not caused by or the result of the Veteran's military service and blood exposure which was not documented in the Veteran's service medical records.  The examiner further stated that it was less likely than not that cirrhosis of the liver was related to service but rather that it was at least as likely as not that this was, instead, related to a long-standing history of alcohol abuse and hepatitis C. 

In his June 2006 notice of disagreement, the Veteran reported that he was stationed as a preventative medicine specialist and had contact with blood on the job during service.  He additionally stated that multiple sexual partners was a possible risk for him for hepatitis C but cited findings from the National Institutes of Health which noted that sexual transmission was low among stable monogamous couples, that he was diagnosed with the disease in 1997, and that it was believed he had had the disease for over twenty years.  The Veteran stated that he had only one sex partner from 1976 to 1997 and that partner did not have the disease.  The Veteran stated that he had no other risk factors from the disease and stated that he received injections win an air gun.  The Veteran attached a hepatitis C factsheet from the VA National Hepatitis C Program which discussed the risk factors for the disease.

In January 2008, the Veteran's private physician, D.P., indicated that the Veteran's cirrhosis and hepatitis C "certainly contributed" to his inability to recover from pneumonia.  In January 2008, a private doctor of osteopathic medicine, J.S., stated that could not be ascertained within the Veteran contracted hepatitis C.  

A January 2013 medical examiner (a VA physician) reviewed the Veteran's claims file and determined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service event.  The examiner noted that there was no evidence contained in service treatment records which suggested that the Veteran contracted hepatitis C while on active duty.  The examiner stated that, while the Veteran worked as a preventive medical specialist and had to serve one night a year in the emergency room, and the Veteran's claim that he was exposed to a large amount of blood during a traumatic leg amputation, there was no documentation of this event or preventative treatment or counseling noted.  

The examiner stated that a more likely cause of the etiology of the Veteran's hepatitis C was his history of multiple sexual partners and alcoholism.  The examiner stated that there was no question that the Veteran's hepatitis C and cirrhosis contributed to his death but those conditions were more closely related to his history of alcohol use.  

In order to determine whether service connection for cause of death is established, the evidence, its credibility and competence, must be weighed by the Board.

First, considering the lay evidence of record, the Veteran and the appellant both contend that the Veteran contracted hepatitis C as a result of his service.  Specifically, the Veteran and the appellant argued that the Veteran was exposed to blood while working in the emergency room and that he contracted hepatitis C from that incident.  The Veteran additionally once suggested that he contracted the disease via air gun inoculation.  

The Veteran and the appellant as lay persons are competent to describe an injury and symptoms of an injury, such as pain, which are within the realm of their personal knowledge.  See Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The Board acknowledges the Veteran's assertion that he contracted hepatitis C from the air gun inoculations he received in service.  This assertion, however, is not corroborated by the evidence of record.  Moreover, according to the VA's Veterans Benefits Administration, while biologically possible, there have been no case reports of air gun transmission of hepatitis C.  See VA Fast Letter 04-13 (June 29, 2004).  Thus, this theory does not further trigger VA's duty to assist.

Moreover, neither the deceased Veteran nor the appellant are shown to have the medical expertise to determine that the Veteran's hepatitis C was incurred during his service as opposed to due to non-service risk factors as such a determination is far too complex a medical question for a layperson.  While the Veteran served in a medical capacity in the service, the evidence does not indicate that the Veteran or appellant had such medical training as would lend itself to the ability to make an opinion as to the cause of the Veteran's hepatitis C.

Further, the Veteran's testimony is afforded limited weight secondary to his inconsistent reports and, while the appellant appears sincere in her belief that the Veteran had no other risk factors for hepatitis C, the evidence of record indicates that the Veteran may have had multiple risk factors for the disease.   

The issue of a relationship, if any, between the Veteran's death and service must, therefore, be left to those with the necessary medical expertise to make such a determination.  The competent medical evidence is against the appellant's claim.  The evidence includes an informational fact sheet which discussed the effects of hepatitis C, but does not specifically address the Veteran's hepatitis C, or relate his disease to his death.  Accordingly, it is of very limited probative value. 

The March 2006 and January 2013 VA examiners found that it was less likely than not that the Veteran's hepatitis C was related to the Veteran's service.  Both examiners found instead that it was more likely that other causes led to his disease and that the evidence of record did not demonstrate in-service contraction of it.  Such findings were made based upon a review of the evidence of record and the examiner's medical expertise which, as noted above, outweigh the lay assertions that there is a relationship between the Veteran's service and hepatitis C because the examiners are competent to make a medically complicated determination on the matter.

Moreover, the January 2008 findings of the private medical experts, D.P. and J.S. do not suggest that the Veteran's hepatitis C was related to service.  J.S. noted that the etiology of hepatitis C could not be ascertained and D.P. found that the Veteran's hepatitis C contributed to the Veteran's death; however, he did not provide any opinion as to whether his hepatitis C was related to his service.

The Board does not suggest that the medical records demonstrate that it is "impossible" that the Veteran incurred hepatitis C in service.  Rather, the medical evidence is simply against such a finding.  While it is biologically plausible that the Veteran contracted hepatitis C in service, the record demonstrates that in-service incurrence of hepatitis is less than likely (less than a 50 percent chance, based on the facts of this case) than other non-service-related risk factors.

In sum, given the lack of sufficient evidence upon which to link the Veteran's cause of death, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


